Exhibit 99.1 Select Comfort 12th Annual ICR XChange January 13, 2010 2 Forward Looking Statements Statements used in this presentation that relate to future plans, events, financial results or performance areforward-looking statements that are subject to certain risks and uncertainties including, among others, suchfactors as general and industry economic trends; uncertainties arising from global events; consumerconfidence; effectiveness of our advertising and promotional efforts; our ability to fund our operations throughcash flow from operations or availability under our bank line of credit or other sources, and the cost of credit orother capital resources necessary to finance operations; the risk of non-compliance with financial covenantsunder our bank line of credit, and the potential need to obtain additional capital through the issuance of debtor equity securities; our ability to attract and retain qualified sales professionals and other key employees;consumer acceptance of our products, product quality, innovation and brand image; our ability to continue toexpand and improve our product line; industry competition; warranty expenses; risks of pending or potentiallitigation; our dependence on significant suppliers, and the vulnerability of any suppliers to commodityshortages, inflationary pressures, labor negotiations, liquidity concerns or other factors; rising commoditycosts; the capability of our information systems to meet our business requirements and our ability to upgradeour systems on a cost-effective basis without disruptions to our business; and increasing governmentregulations, including new flammability standards for the bedding industry, which have added product costpressures and have required implementation of systems and manufacturing process changes to ensurecompliance. Additional information concerning these and other risks and uncertainties is contained in ourfilings with the Securities and Exchange Commission, including our Annual Report on Form 10-K, and otherperiodic reports filed with the SEC. The company has no obligation to publicly update or revise any of theforward-looking statements that may be in today’s presentation. 3 Second largest U.S. mattress retailer and specialty beddingcompany, with clear competitive advantages. 5% market share (revenue) with 10%-15% share in lead markets Restructuring of business substantially complete - significantimprovement in cash flow and profitability achieved and projected ØRestored positive cash flow ØDebt free compared to $79 million outstanding just 12 months ago ØGrowth in gross margin through efficiencies, in-store “trade up” ØReturned to positive same store growth in Q3 2009 (9%) Highly leverageable profit model that has produced strong cash flow ØExcellent gross margins ØMinimal inventory ØSelf-fund growth, negative working capital Leader in personalized comfort air segment and positioned formarket share gains and operating margin improvement Ø2010 emphasis shifts back to growth ØEconomic recovery at some point important opportunity Investment Highlights 4 –Ability to customize to sleep partners’individual sleep numbers –Dynamic system can be adjusted for lifechanges (pregnancy, weight change, etc.) Proven benefits –20+ years proven technology –Third-party studies show improved sleepquality and reduced back pain –9 out of 10 couples prefer differentfirmness settings Innerspring Mattress Sleep Number Bed Differentiated Product that Satisfies Consumer Needs Sleep Number Bed Series & Models Classic Series c2 $999 c3 $1,249 c4 $1,499 Performance Series p5 $1,999 p6 $2,499 p7 $2,599 Innovation Series i8 $2,999 i9 $3,999 i10 $4,299 Clinically proven product, affordable for a broad range of consumers Durable and competitive value –Queen-sized sets list from $999to –20-year limited warranty –Promotional activity features$699 mattress-only value 5 Strong “Sleep Number” Brand Equity…Young Brand WithOpportunity to Grow Sleep Number Brand Awareness Marketing has historically driven awareness and consideration of new technology Sleep
